Citation Nr: 1041346	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits, under         Chapter 31, Title 38, United States Code.

(The issue of entitlement to an effective date earlier than 
September 30, 2002 for the award of service connection for 
posttraumatic stress disorder (PTSD) is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1993.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, which 
denied a claim for additional vocational rehabilitation training 
in furtherance of obtaining a graduate level degree. 

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in April 2010, a transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claim that was 
lacking to substantiate the claim for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim. Moreover, 
neither the Veteran nor his representative have asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing.              By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits. As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in        38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

As a final procedural matter, the Board notes that jurisdiction 
over the case has been transferred during pendency of the appeal 
to the RO in Manila, the Republic of the Philippines where the 
Veteran currently resides.


FINDINGS OF FACT

1.	The Veteran has undergone a course of undergraduate education 
in the chosen fields of journalism and mass communications that 
was covered under a Chapter 31 rehabilitation plan, and now 
requests similar coverage to obtain a graduate level education in 
a different field. 

2.	There is no indication that the Veteran possesses a current 
employment handicap to substantiate an additional award of 
Chapter 31 benefits. 


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 21.35, 21.50, 21.51, 21.52, 
21.58, 21.72 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010). 

However, the VCAA is inapplicable to claims such as the one 
decided herein.      See Barger v. Principi, 16 Vet. App. 132 
(2002). In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing out 
that the statute at issue in that case was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by VCAA). 
As well, the statute at issue in this matter is not found in 
Chapter 51, rather, it is found in Chapter 31.

Legal Criteria

Vocational rehabilitation services are intended to enable 
veterans with service-connected disability to achieve maximum 
independence in daily living and, to the maximum extent feasible, 
to become employable and to obtain and maintain suitable 
employment. See 38 U.S.C.A. §§ 3100, 3101 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 21.35(b), 21.70, 21.72 (2010). 

Basic entitlement to a rehabilitation program under Chapter 31 is 
established where the veteran has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940, and is determined by VA 
to be in need of rehabilitation because of an employment 
handicap.                 38 C.F.R. § 21.40(a)(1), (b).

Initial evaluation for vocational rehabilitation contemplates 
whether there is an "employment handicap," defined as an 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes, and 
interests. 38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b). The term 
"impairment" is defined as a restriction on employability 
caused by a veteran's service- and nonservice-connected 
disabilities, deficiencies in education and training, negative 
attitude towards the disabled, and other pertinent factors. 38 
C.F.R. § 21.51(c).  

As part of the initial evaluation for an "employment handicap," 
there are several factors for assessment which must be 
considered, which are as follows:                      (1) The 
handicapping effects of the individual's service-connected and 
nonservice-connected disability(ies) on employability and on 
independence in daily living; (2)The individual's physical and 
mental capabilities that may affect employability and ability to 
function independently in daily living activities in family and 
community; (3) The impact of the individual's identified 
vocational impairments on the individual's ability to prepare 
for, obtain, and keep suitable employment;            (4) The 
individual's abilities, aptitudes, and interests; (5) The 
individual's personal history and current circumstances 
(including educational and training achievements, employment 
record, developmental and related vocationally significant 
factors, and family and community adjustment); and (6) Other 
factors that may affect the individual's employability. 38 C.F.R. 
§ 21.50(c). 

Moreover, for each individual who is found to have an employment 
handicap,           a separate determination addressing whether a 
"serious employment handicap" exists. 38 U.S.C.A. § 3106(a); 38 
C.F.R. § 21.52(a). The term "serious employment handicap" means 
a significant impairment, resulting in substantial part from a 
service-connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests. 38 U.S.C.A. § 3101(7).

In each case in which a veteran has an employment handicap, VA 
must also determine the reasonable feasibility of the veteran 
achieving a vocational goal.          38 U.S.C.A. § 3106(a); 38 
C.F.R. § 21.50. "Vocational goal" is defined as gainful 
employment consistent with a veteran's abilities, aptitudes, and 
interests.                   38 U.S.C.A. § 3101(8). To find that 
the achievement of a particular vocational goal is reasonably 
feasible, the facts must show that the effects of a veteran's 
service-connected and nonservice-connected disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment. 38 C.F.R. § 21.35(h)(2). 

"Rehabilitation to the point of employability" is intended to 
allow a Veteran to reach the point of entry-level employability 
in a designated field. Where a particular degree, diploma, or 
certificate is generally necessary for entry into the occupation, 
the Veteran shall be trained to that level. 38 C.F.R. § 
21.72(a)(2). 
 
Furthermore, 38 C.F.R. § 21.283  provides that a veteran shall be 
declared to have reached the next stage of "rehabilitated" when 
he or she has overcome the employment handicap to the maximum 
extent feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on a 
nonpaid basis which is consistent with the veteran's abilities, 
aptitudes and interests if the criteria contained in paragraph 
(c) (1) or (2) of this section are otherwise met. 38 C.F.R. § 
21.283(c) provides for cases where rehabilitation to the point of 
employability has been achieved. 

The veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she: (1) 
Is employed in the occupational objective for which a program of 
services was provided or in a closely related occupation for at 
least 60 continuous days; (2) Is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment: (i) Follows 
intensive, yet unsuccessful, efforts to secure employment for the 
veteran in the occupation objective of a rehabilitation plan for 
a closely related occupation contained in the veteran's 
rehabilitation plan; (ii) Is consistent with the veteran's 
aptitudes, interests, and abilities; and (iii) Utilizes some of 
the academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues additional 
education or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) The additional education or 
training is not approvable as part of the veteran's 
rehabilitation program under this chapter; and (ii) Achievement 
of employment consistent with the veteran's aptitudes, interests, 
and abilities will be enhanced by the completion of the 
additional education or training. 

A veteran's eligibility and entitlement to Chapter 31 assistance 
must be                   re-determined in any case in which the 
veteran is determined to be rehabilitated to the point of 
employability, is determined to meet the requirements for 
rehabilitation, or has had his rehabilitation program 
discontinued. 38 C.F.R. § 21.58(c). 

Pursuant to 38 C.F.R. § 21.284, there are also specific criteria 
for reentrance into rehabilitation to the point of employability 
following a determination of rehabilitation. A veteran who has 
been found rehabilitated under provisions of Sec. 21.283 may be 
provided an additional period of training or services only if the 
following conditions are met: (1) The veteran has a compensable 
service-connected disability and either; (2) Current facts, 
including any relevant medical findings, establish that the 
veteran's service-connected disability has worsened 
to the extent that the effects of the service-connected 
disability considered in relation to other facts precludes him or 
her from performing the duties of the occupation for which the 
veteran previously was found rehabilitated; or                     
(3) The occupation for which the veteran previously was found 
rehabilitated         under Chapter 31 is found to be unsuitable 
on the basis of the veteran's specific employment handicap and 
capabilities.

Background and Analysis

The contention set forth in this case is that Chapter 31 benefits 
should be authorized in furtherance of pursuing a graduate level 
degree, following having completed an undergraduate degree in the 
areas of mass communication and journalism in           May 2003 
that had already been covered by a VA vocational rehabilitation 
program. The exact nature of the graduate degree the Veteran now 
wishes to pursue is not entirely clear. He identifies chosen 
fields of law, medicine, theology and a more generalized course 
of study in music. The Veteran's course of undergraduate 
education was initially focused on a general liberal arts 
education, and gradually turned to the areas of communication and 
journalism. He ultimately did not secure employment in either of 
these fields, and now states that further education is essential 
to his obtaining employment. 

In furtherance of this request the Veteran points to the fact 
that since having received in undergraduate degree, in a November 
2003 rating decision he was adjudicated service-connected for 
PTSD. In a March 2005 decision, the disability evaluation for 
PTSD was increased from the 30 percent level to 100 percent.            
He contends that working in journalism is no longer feasible 
because having to deal with subject matter involving war and 
current events would exacerbate significantly his PTSD symptoms. 
He further alleges that direct dealing with other people, and 
with situations inherent with interpersonal conflict was likewise 
too stressful a form of employment given his manifestation 
service-connected PTSD. The Veteran requests graduate training in 
areas he describes that would stabilize his PTSD and depression 
symptoms, including studying music, and theology to become a 
Federal chaplain in the VA. He further indicates that despite 
receiving his undergraduate degree is 2003, he had been placed on 
100 percent disability from prior employment as a physician 
assistant at a VA hospital. 

The history of the Veteran's participation in a vocational 
rehabilitation program shows that his involvement did not 
officially end with receiving his college degree in 2003, but 
that the RO directed he undergo further assistance upon 
completion of training to determine if he had made a satisfactory 
adjustment to employment. Initial inquiry showed that through the 
first quarter of 2004 the Veteran was working at a VA hospital. 
When seen in August 2004, the Veteran stated that he had been job 
seeking for several months without success, although the list of 
employers the Veteran provided did not include any agencies in 
the field of communications or journalism. The Veteran then 
stated that due to his PTSD           he was not able to work in 
the field of journalism. The vocational rehabilitation counselor 
responded by informing him that there were many positions in the 
field of journalism that did not require him to write or read 
about the current war. 

Thereafter, in June 2005, the RO notified the Veteran that his 
vocational rehabilitation program had been interrupted because he 
had not pursued the training program outlined in his 
rehabilitation plan and had not given reason for this fact.  As 
the correspondence outlined, attempts to contact the Veteran to 
that point had been unsuccessful. When no additional contact from 
the Veteran was received,           in September 2005 the RO 
formally discontinued the Veteran's vocational rehabilitation 
program.

In January 2007, the Veteran contacted the RO and sought 
authorization for  Chapter 31 benefits covering a graduate level 
course of education. He further outlined the basis for this 
request in counseling sessions over the next several months.

In a May 2007 decision, the RO denied the Veteran's request for 
vocational rehabilitation in the form of a graduate degree, 
finding essentially that he had no employment handicap. The 
rationale indicated was that the Veteran was already considered 
to have the education and training to qualify for a suitable job. 
He had received a bachelor's degree in journalism and mass 
communication, and as further part of the training was provided 
with employment services. This line of training had been chosen 
because it was not medically contraindicated, and enabled him to 
overcome his prior employment handicap through offering a high 
level of transferable skills. The adjudicator concluded that 
there was no employment handicap based on transferability of the 
previous training provided, and formal degree and skills with 
high relevance in many occupational settings, even though  he was 
now unemployed. 

In support of this claim, the Veteran offers the August 2008 
correspondence from a VA mental health counselor recounting that 
the Veteran had retired on disability from a VA medical center in 
2004, and with the assistance of vocational rehabilitation 
services had earned an undergraduate degree and was now a 
licensed chaplain. According to the counselor, the Veteran 
anticipated the need to be marketable and ideally self-employed 
as a working professional. It was recommended that the 
opportunity to study photography would enhance his professional 
prospects as a therapeutic healer who could document photographic 
and journalistic aspects of veterans' treatments. 

The September 2008 correspondence from a VA psychiatrist states 
that while the Veteran had made progress in treatment, several of 
his PTSD symptoms persisted. According to the psychiatrist, any 
vocational efforts on the Veteran's part would be influenced by 
his residual symptoms, including certain environments that would 
trigger military recollection and worsen his condition. The 
psychiatrist believed that he would benefit from continued 
college studies toward his career goals. The Veteran had 
expressed interest in photography and photojournalism, and it was 
considered that this career would be suitable for him, since it 
involved independent work with a superficial opportunity for 
socialization. Again, any work involving combat or military 
situations was not considered suitable. Some additional training 
was found to likely enhance the Veteran's marketable capability 
in the workforce. 

The Board presently considers on the evidence of record whether 
there is an appropriate basis to institute a new course of 
vocational rehabilitation for pursuit of a graduate-level degree. 
In light of the applicable regulations, as there was a 
discontinuance of the Veteran's original entitlement to Chapter 
31 benefits in          September 2005 for failure to participate 
fully in the original rehabilitation plan,          the question 
presented is whether a new rehabilitation plan is warranted. 
Entitlement to Chapter 31 benefits must now be re-determined. See 
38 C.F.R.              § 21.58(c). This means first revisiting, 
as the RO did, the underlying issue of whether the Veteran has an 
employment handicap. The initial rehabilitation plan was 
discontinued for having found that the Veteran was not actively 
pursuing a vocation in the area of his training. The Board points 
out that incidentally, even if the formal discontinuance had 
never happened, the question posed before the Board would remain 
a re-determination of the Veteran's entitlement to vocational 
rehabilitation. By having completed his college education in 2003 
with no further anticipated training, the Veteran was no longer 
in "rehabilitation to the point of employability" status. While 
not to be deemed as fully vocationally "rehabilitated" because 
he did not have employment within his chosen field, the Veteran 
was not  in any training status either, and therefore resumption 
of Chapter 31 benefits would require redetermination of 
eligibility. The redetermination inquiry begins with whether the 
Veteran has a current employment handicap.  

The record considered in its entirety does not establish an 
employment handicap       in this case, sufficient to demonstrate 
entitlement to a new course of vocational rehabilitation. 
Following completion of his undergraduate degree that was 
previously covered under Chapter 31 benefits in the fields of 
journalism and communications, the Veteran is now qualified for 
participation in an occupational area with arguably a broad 
selection of employment options. There is no reason to conclude 
categorically moreover that symptoms of service-connected PTSD        
would be of considerable detriment in pursuing such a vocation. 
This is even factoring in the fact that PTSD is now rated 100 
percent disabling. Certainly a career in written journalism or 
communications would alleviate much of the Veteran's concerns for 
what his service-connected disability would entail in regularly 
dealing with other individuals, at the very least would not 
entail much greater level of social contact than most other 
occupations, especially some of the very jobs the Veteran now 
wants to pursue by a graduate-level degree. Nor would an 
occupation in the subject area of journalism and/or 
communications necessarily require the Veteran to deal with the 
subject matter of military conflicts. These fields are presumably 
quite varied. Moreover, there is little indication that any of               
the Veteran's other service-connected disabilities, consisting of 
asthma, tinnitus  and various orthopedic conditions have 
significantly affected employment prospects         in what is 
basically a sedentary identified work environment, nor has the 
Veteran alleged this to be the case. 

The Board is aware of the correspondence from VA treatment 
professionals recommending a specific career path in 
photojournalism for which it is averred that further training is 
required. Notably, this is not one of the fields that the Veteran 
has recently identified as an area of interest. Nonetheless, 
assuming this as an intended area of employment, there is 
considerable question raised as to whether obtaining a graduate 
degree would be preferred over actual work-related experience, 
particularly given that the Veteran already has substantial 
qualifications in the area of communications. There is likewise 
little indication that photojournalism is a sufficiently 
different avocation from journalism such that the Veteran have 
any less degree of social interaction, which he indicates would 
be highly difficult given PTSD symptomatology. The area of 
photojournalism may indeed represent a viable career path for 
him; however, there is no showing that he has an employment 
handicap that could only be remedied by a graduate degree in this 
area. Moreover, there is evidence on file that VA's vocational 
rehabilitation program itself offers classes in photojournalism 
should this be an avenue the Veteran eventually intends to 
pursue. 


Meanwhile, there is every indication despite the Veteran's PTSD 
and the impact this surely had upon occupational functioning, 
which the Board acknowledges,       that he nonetheless has 
substantial retained capacity to function in a given work 
setting. Apart from considering the limited impact of service-
connected disability, there are other factors which indicate the 
lack of significant personal barriers to employability at 
present. See 38 C.F.R. § 21.50(c). In this regard, there is 
documentation of record confirming the Veteran's 2005 ordination 
as a minister, and subsequent certification to perform the rites 
of marriage in this capacity.            An October 2006 letter 
from a business associate attests to the fact that she had worked 
alongside the Veteran at a ministry in New York City and found 
him to exhibit high regard for the well-being of his congregation 
and staff. There is further documentary evidence verifying the 
Veteran's service as a minister on a voluntary basis for the New 
York City Police Department. The Veteran does point out that he 
retired on disability and receives Social Security Administration 
(SSA) disability benefits.  However, the fact that the Veteran 
wishes to embark upon receiving a graduate level education still 
further suggests that he retains substantial capability to carry 
out essential vocational tasks. The conclusion warranted is that 
in addition to having been fully qualified for participation in 
the initial field of his choice and education, the Veteran as a 
general matter retains a significant degree of capacity for 
functioning in an occupational environment. It follows that these 
circumstances weigh against indication of employment handicap, to 
include suggesting the need for retraining. Nor should the 
Veteran's inability to secure employment in his chosen fields of 
journalism and communications to date be considered dispositive 
when noting that as his vocational rehabilitation counselor 
observed, it did not appear he had made a substantial effort to 
secure employment in these fields soon after receiving his 
bachelor's degree. 

The Board is aware that the Veteran's career priorities have 
recently changed somewhat in light of the recent status of 
service-connected disability. This having been said, given his 
undergraduate training he is fully qualified for a career in his 
prior chosen field that does not conflict with or risk 
exacerbation of the conditions for which he is presently service-
connected. The decision itself to embark upon the field of 
journalism and communications was made recently, and moreover 
reflects a general liberal arts background that is potentially 
applicable even to fields outside merely that of communications. 
While the Veteran's aspirations to obtain a graduate level 
education are laudable, under the applicable law there is no 
compelling basis to show such a course of education is necessary 
for vocational rehabilitation purposes. After undergoing an 
undergraduate education covered under Chapter 31, the Veteran no 
longer possesses a demonstrable employment handicap. At the very 
minimum, the Board points out that the requested graduate course 
of education pertains to chosen fields with no less potential for 
possible conflict with existing service-connected disabilities 
than that for which the Veteran is already trained. To this 
effect, however, it is readily apparent that the Veteran does not 
have an employment handicap and is likely employable within his 
chosen vocation. 

For these reasons, it is concluded that the preponderance of the 
evidence is against the Veteran's claim for additional vocational 
rehabilitation training to obtain a graduate level degree, and 
therefore this claim is being denied. 


ORDER

Entitlement to additional vocational rehabilitation training 
benefits, under         Chapter 31, Title 38, United States Code, 
is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


